UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7138


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRON MCALLISTER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:06-cr-00044-D-1)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellant Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terron McAllister appeals from the district court’s order denying relief on his

motion for a sentence reduction pursuant to Section 404 of the First Step Act of 2018, Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find that

the district court did not abuse its discretion in declining to reduce McAllister’s sentence.

See United States v. Jackson, 952 F.3d 492, 495-97 (4th Cir. 2020) (reviewing decision on

First Step Act motion for abuse of discretion). Accordingly, we affirm for the reasons

stated by the district court. United States v. McAllister, No. 7:06-cr-00044-D-1 (E.D.N.C.

July 20, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2